Citation Nr: 1019286	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-25 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

R. Morales
INTRODUCTION

The Veteran served on active duty from June 1973 to March 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Veteran attended a hearing before the 
undersigned in February 2010.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

Tinnitus was began in service and has been continuous since 
service.


CONCLUSION OF LAW

Tinnitus incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that tinnitus began in service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The Veteran seeks service connection for tinnitus.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the evidence 
is at an approximate balance and the appeal will be allowed. 
 
The Veteran has a current diagnosis of tinnitus, as reflected 
in private and VA medical records.  His most recent diagnosis 
was in November 2009 at a VA examination.  The next question, 
therefore, is whether there is evidence of an inservice 
occurrence of an injury or disease.

The Veteran's hearing was normal upon entrance into service.  
While in service, the Veteran was a mechanic, working on 
heavy and light equipment, including in a combat unit.  He 
was exposed to loud noise from the equipment he worked on.  
He recalled that he complained of ringing in his ears in 
service on several occasions.  His commander told him they 
all had ringing in their ears, and to continue working.  At 
his February 2010 hearing, the Veteran reported that the 
ringing in his ears began in service and has been continuous, 
with occasional periods in which it did not bother him, since 
service.  While the Veteran did not report ringing at 
discharge, the Board notes that his hearing, while it 
remained within a "normal range," had decreased from 
testing on entrance.

While the Veteran continued to experience ringing in his 
ears, it was not until 2006, when he experienced sudden 
hearing loss and was prompted to seek treatment, that 
tinnitus was officially diagnosed.  Various audiological 
treatment records related to his hearing loss show tinnitus 
as well.  In November 2009, the Veteran attended a VA 
audiological examination, at which tinnitus was again 
diagnosed.

The Veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing ringing in his 
ears since service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Here, the 
Board finds that the Veteran's testimony is credible evidence 
that tinnitus began in service and has been continuous since 
service. 
 
There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for tinnitus will 
be granted.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996). 


ORDER

Service connection for tinnitus is granted.




REMAND 

A review of the file reveals a number of outstanding medical 
records that must be obtained.  At his hearing, the Veteran 
stated that he believed his hearing loss could be related to 
a concussion he experienced in 1976 following a motorcycle 
accident during service.  He was treated at a private 
hospital in Dothan, Alabama, but no attempt has been made to 
procure those records.  In addition, he reported that several 
hearing tests were conducted during the 1990s by his 
employer, Sunbeam Oster, but those records are also not 
associated with the claims file.

Regulations provide that efforts must be made to secure all 
private medical records and VA records that may exist related 
to the Veteran's claim.  38 C.F.R. § 3.159(c)(1) defines 
reasonable efforts in obtaining records outside the custody 
of the federal government as "an initial request for the 
records, and, if the records are not received, at least one 
follow-up request."  If VA makes reasonable efforts to 
obtain relevant non-Federal records but is unable to obtain 
them, or after continued efforts to obtain Federal records 
concludes that it is reasonable certain they do not exist or 
further efforts to obtain them would be futile, VA will 
provide the claimant with oral or written notice of that 
fact.  In such a case, VA must notify the Veteran of the 
identity of the records, the efforts VA made to obtain the 
records, a description of any further action VA will take on 
the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. 
§ 3.159(e)(i)-(iv) (2009).  Records from the private hospital 
in Dothan, Alabama, and from Sunbeam Oster, must be obtained 
on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
treatment records from the hospital in 
Dothan, Alabama, where he was treated 
in1976 for a concussion resulting from 
a motorcycle accident.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

2.  Attempt to obtain the Veteran's 
audiological records from his former 
employer, Sunbeam Oster, located in 
Neosho, Missouri, from the 1990s.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

3. Once the above development takes 
place, afford the Veteran a new VA 
audiological examination to determine 
the nature and etiology of any hearing 
loss disability. The claims folder 
should be provided to and reviewed by 
the examiner, and all necessary testing 
should be completed. If a diagnosis of 
hearing loss is made, the examiner 
should then provide an opinion regarding 
the etiology of the Veteran's 
disability(ies) by addressing the 
following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
current hearing loss was incurred in 
service.  A complete rationale should be 
provided for any opinion expressed.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate 
opportunity to respond, the appeal 
should be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


